DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered.
Claim Objections
Claims 1, 9, and 23 are objected to because of the following informalities:  “locus bean gum” should be changed to “locust bean gum”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1, 7, 8, 23 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Virassamy FR 2577389 in view of Dupont et al. US 2001/0041202 in view of Fee US 2006/0105084 in view of Martinez et al. US 2008/0003270 in view of May US 2002/0090432.
Regarding claim 1 and 23, Virassamy discloses a food product comprising a sauce having a creamy appearance and a meat emulsion (a comminuted meat product) completely encasing the sauce having a creamy appearance.
Claims 1 and 23 differs from Virassamy in the recitation that the food product is a canned, retorted food product. 
Dupont teaches that it is known in the art to preserve meat and sauce products by canning and retorting ([0002]). It would have been obvious to one of ordinary skill in the art to modify the food product of Virassamy to be a canned, retorted food product as taught by Dupont in order to provide the product of Virassamy with a longer shelf life that would not require refrigeration. 
Claims 1 and 23 differs from Virassamy in view of Dupont in the recitation that the sauce is a flowable sol comprising at least one hydrocolloid selected from the group 
Fee discloses a method for making a packaged food product comprising forming a gravy (‘084, [0002], [0010], [0029]). Fee discloses a common composition for the gravy included in a packaged retorted pet food (‘084, [0031]) comprises a gum and discloses possible gums include xanthan and guar ([0018], Table 2, [0029]). Fee additionally discloses that it is common to make a canned food product comprising a sauce such as a runny gravy or a gel with a meat composition (‘084, [0002], [0017], [0018]). Stated somewhat differently Fee teaches that it is common practice to modify a sauce to be either a runny gravy or gel. It would have been obvious to one of ordinary skill in the art to modify the sauce of Virassamy in view of Dupont to be a flowable sol comprising guar (runny gravy comprising guar) as taught by Fee as it would have been obvious to one of ordinary skill in the art to look to known garnish/gravy compositions for similar types of products and utilize the known gravy composition based on its suitability for its intended use, as the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144.07) and since Fee shows it was common in the art to modify a sauce provided with a meat composition in a package to be retorted to be a flowable sol.
Further regarding the meat emulsion containing all the protein of the canned food product, since the combination of references teaches that there is no protein in the gravy, the combination of references is seen to teach that the meat emulsion contains all the protein of the canned/retorted food product.
Claims 1 and 23 differ from Virassamy in view of Dupont in view of Fee as evidenced by Hydrocolloids in the Food Industry in view of Sworn in the recitation that the meat emulsion specifically comprises fibrillar protein from at least one source selected from the group consisting of bovine, equine, ovine, avian, porcine, caprine, and piscine. 
Martinez teaches a method for making a chewable and/or edible product for pets and animals that can be supplied to the animal as a dry, semi-wet or wet product that can exist in many different forms with a desired texture (‘270, Pg. 2, Paragraph [0011]). Martinez discloses that in order to increase the nutritional value the pet food product can include one or more non-collagenous proteins, combined with collagen in any combination and proportion, the non-collagenous proteins are selected from among proteins of animal origin, preferably myosin and actin (‘270, Pg. 5 Paragraph [0063]). Since suitable fibrillar proteins of the invention (as disclosed by the applicants’) include myosin, actin, actomyosin, collagen and mixtures thereof, and Martinez discloses including myosin, and actin as additives for a food product to increase the nutritional value of the product, Martinez teaches one having ordinary skill in the art that fibrillar proteins such as myosin, and actin can be included in the composition of the meat emulsion to increase the nutritional value of the product. Martinez discloses that the non-collagenous proteins are selected from proteins among animal origin ([0063]-0064]), and therefore Martinez is seen to teach providing fibrillar protein from the recited sources. Since Virassamy in view of Dupont in view of Fee and Martinez are in the same field of endeavor such as meat based products and meat based pet food products, it would have been obvious to one of ordinary skill in the art to modify the 
Claims 1 and 23 differ from Virassamy in view of Dupont in view of Fee in view of Martinez in the recitation that the meat emulsion specifically comprises at least one polysaccharide selected from the group consisting of starch and gum. However it is noted that Dupont already teaches the use of gums as suitable gelling agents to be included in a meat emulsion ([0028]). 
May also teaches a canned food product comprising a meat emulsion and that suitable ingredients for forming a meat emulsion for pet food include gums ([0048]), therefore the modification of the meat emulsion of Virassamy in view of Dupont in view of Fee in view of Martinez to specifically comprise gum as taught by May is seen to be an obvious modification, since it would have been obvious to one of ordinary skill in the art to use known techniques to improve similar products in the same way with a reasonable expectation of success. 
Regarding claims 7 and 26, Modified Virassamy discloses that the at least one hydrocolloid in the flowable sol comprises guar and the at least one polysaccharide in the meat emulsion comprises carobe (locust bean gum) (it is noted that carob gum is also referred to as locust bean gum) (‘432, [0048])
Regarding claim 8, Modified Virassamy discloses that the product is a canned companion animal food product (‘202, [0026]).

Claims 9-10, 13-15, 17-18, 20-22, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Virassamy FR 2577389 in view of Fee US 2006/0105084 in view of Glicksman et al. US 3,881,031 in view of Martinez et al. US 2008/0003270 in view of May US 2002/0090432 in view of Dupont et al. US 2001/0041202 in view of Tonner et al. US 4,262,027. 
Regarding claim 9, Virassamy discloses a method of making a food product comprising forming a sauce having a creamy appearance and forming a meat emulsion (comminuted meat product) and completely encasing the sauce with the meat emulsion.
Claims 9 differs from Virassamy in the recitation that the sauce is formed by forming a hydrocolloid dispersion, the hydrocolloid dispersion being a flowable sol comprising at least one hydrocolloid selected from the group consisting of guar, carboxymethyl cellulose, agar agar, gum Arabic, locus bean gum, cassia, acacia, alginate, carobe, xanthan and konjac and that the forming of the hydrocolloid dispersion comprises heating the water and dispersing the at least one hydrocolloid in heated water and where the meat emulsion contains all the protein of the canned retorted food product.
Fee discloses a method for making a packaged food product comprising forming a gravy (‘084, [0002], [0010], [0029]). Fee discloses a common composition for the gravy included in a packaged retorted pet food (‘084, [0031]) comprises a gum and discloses possible gums include xanthan and guar ([0018], Table 2, [0029]). Fee additionally discloses that it is common to make a canned food product comprising a sauce such as a runny gravy or a gel with a meat composition (‘084, [0002], [0017], [0018]). Stated somewhat differently Fee teaches that it is common practice to modify a 
Claim 9 differs from Virassamy in view of Fee in the recitation that the method of forming the hydrocolloid dispersion specifically comprises heating the water and dispersing the at least one hydrocolloid in the heated water.
Glicksman teaches forming a hydrocolloid dispersion (gravy) by blending starch, gum and warm water and heating and stirring the mixture (col. 3, lines 29-34). It would have been obvious to one of ordinary skill in the art to modify the method forming the hydrocolloid dispersion of Virassamy in view of Fee to comprise heating the water and dispersing the at least one hydrocolloid in the heated water as taught by Glicksman since it has been held by the courts that the use of known techniques to improve similar processes in the same way supports a conclusion of obviousness.
Claim 9 differs from Virassamy in view of Fee in view of Glicksman in the recitation that the forming of the meat emulsion comprises forming a meat emulsion comprising a fibrillar protein 
Martinez 
Claim 9 differs from Virassamy in view of Fee in view of Glicksman in view of Martinez in the recitation that the meat emulsion specifically comprises at least one polysaccharide selected from the group consisting of starch and a gum. 
May teaches a canned food product comprising a meat emulsion and that suitable ingredients for forming a meat emulsion for pet food include a polysaccharide such as gums (guar gum) ([0048]), therefore the modification of the meat emulsion of Virassamy in in view of Glicksman in view of Martinez to specifically comprise a polysaccharide such as a gum as taught by May is seen to be an obvious modification, since it would have been obvious to one of ordinary skill in the art to use known techniques to improve similar products in the same way with a reasonable expectation of success.
Claim 9 differs from Virassamy in view of Fee in view of Glicksman in view of Martinez in view of May in the recitation that the forming of the meat emulsion comprises (i) crushing a meat and a fish into chunks, (ii) grinding and extruding the chunks through die plates to form an extrudate, (iii) mixing the extrudate with water and the at least one polysaccharide in a mixer while applying steam injection to form a homogenous mixture, and (iv) subjecting the homogeneous mixture to an emulsifier device to form the meat emulsion; filling the flowable sol and the meat emulsion into a can such that the meat emulsion completely encases the flowable sol, and retorting the filled can, wherein the meat emulsion and the konjac contain all the protein of the retorted, canned food product. 
Dupont discloses a method for making a retorted, canned food product comprising a can comprising a flowable sol (gravy) consisting essentially of water and 
It would have been obvious to one of ordinary skill in the art to modify method of Virassamy in view of Fee in view of Glicksman in view of Martinez in view of May to include the processing steps of Dupont to produce a canned, retorted food product as taught by Dupont in order to provide a meat product having an inner garnish which has a longer shelf life that would not require refrigeration and since it has been held that the use of known techniques to improve similar products or processes in the same way supports a conclusion of obviousness.
Claim 9 differs from Virassamy in view of Fee in view of Glicksman in view of Martinez in view of May in view of Dupont in the recitation that the method of forming 
Tonner teaches a method of forming a meat emulsion product including grinding and extruding meat thought a die prior to combining the extrudate with the remainder of the ingredients in a mixer to form an emulsion (col. 10, lines 27-32). It would have been obvious to one of ordinary skill in the art to modify the method of forming the meat emulsion of Virassamy in view of Fee in view of Glicksman in view of Martinez in view of May in view of Dupont to include extruding the chunks through die plates to form an extrudate prior to mixing the comminuted material with water and gum in a mixer as taught by Tonner in order to sufficiently ground the meat materials of Virassamy in view of Fee in view of Glicksman in view of Martinez in view of May in view of Dupont, and since it has been held by the courts that the use of known techniques to improve similar processes in the same way supports a conclusion of obviousness. 
Regarding the remaining limitation that the meat emulsion contains all of the protein of the canned food product, since the only ingredients that contain protein in the product of Virassamy in view of Fee in view of Glicksman in view of Martinez in view of May in view of Dupont in view of Tonner are the meat emulsion, Virassamy in view of Fee in view of Glicksman in view of Martinez in view of May in view of Dupont in view of Tonner is seen to teach the claimed limitation.
Further regarding the method steps of claim 9, Virassamy in view of Fee in view of Glicksman in view of Martinez in view of May in view of Dupont in view of Tonner discloses the method steps of forming a hydrocolloid dispersion which is a flowable sol including the ingredients discussed above and forming a meat emulsion comprising the 
Regarding claim 10, Modified Virassamy discloses the method further comprises hermetically sealing the cans after the filling and before the retorting (‘202, [0049], [0063]).
Regarding claim 13, Modified Virassamy discloses that the filled can is retorted at a temperature of about 115 °C to about 135 °C for about 30 to 100 minutes encompassing the claimed ranges (‘202, [0049]).
Regarding claims 14 and 15, Modified Virassamy discloses cooling the retorted can to room temperature which is within the claimed temperature range (‘202, [0031], [0063]).
Regarding claim 17, Modified Virassamy discloses that the steps of filling the can with the flowable sol and the meat emulsion comprise delivering the meat emulsion to the can and injecting the flowable sol into the meat emulsion since Dupont discloses that first the outer phase of the meat emulsion is filled into cans in a suitable filler (Pg. 3, Paragraph [0045 lines 1-2), after the outer phase has been filled into the can, the can is transported beneath an elongate filling nozzle and that either the can is raised or the filling nozzle is lowered such that the filling nozzle extends into the can substantially to the base of the can. The filling nozzle displaces the outer phase from the center of the 
Regarding claim 18, Modified Virassamy discloses filling the can with the hydrocolloid dispersion and meat emulsion by extruding the hydrocolloid dispersion at a first rate and the meat emulsion at a second rate to allow the meat emulsion to encase the hydrocolloid dispersion, since Dupont discloses filling the cans in a single step using a nozzle formed from a pair of co-axial tubes, to simultaneously dispense into the can the two phases, one about the other, which would read on filling the can by co-extrusion.  Regarding the first and second rates, it is noted that the claims do not specify whether the rates are the same or different, and the claims do not limit how the rates have been adjusted.  In any case when using an extrusion device for completely encasing the hydrocolloid dispersion of Modified Virassamy it would have been obvious to one of ordinary skill in the art to adjust the first and second rates for the purposes of arriving at an encased hydrocolloid dispersion/flowable sol.  That is, the rates would need to have been adjusted to stop the dispensing and to ensure that the meat emulsion would encase the hydrocolloid dispersion/flowable sol.
Regarding claims 20-22, claims 20-22 are rejected for the same reasons given above as for claim 9.
Regarding claim 24, Modified Virassamy discloses that the at least one hydrocolloid in the flowable sol comprises guar and the at least one polysaccharide in the meat emulsion comprises carobe (locust bean gum) (it is noted that carob gum is also referred to as locust bean gum) (‘432, [0048]).
   Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Virassamy FR 2577389 in view of Fee US 2006/0105084 in view of Glicksman et al. US 3,881,031 in view of Martinez et al. US 2008/0003270 in view of May US 2002/0090432 in view of Dupont et al. US 2001/0041202 in view of Tonner et al. US 4,262,027 and further in view of A Complete Course in Canning and Smith et al. US 3,532,049.
Regarding claim 12, Modified Virassamy does not disclose inverting the can before retorting. 
A Complete Course in Canning discloses inverting the canned meat product prior to retorting to agitate the contents and help improve the rate of heat penetration (P. 354: Processing, Paragraph 1). Since Modified Virassamy and A Complete Course in Canning are in the same field of endeavor such as processing procedures for canned meat products it would have been obvious to one of ordinary skill in the art to invert the product of Modified Virassamy to quickly and evenly sterilize the contents of the can.
As further support, Smith teaches inverting the can during the retorting process to agitate the contents of the can and help accelerate diffusion of heat as well as help prevent contents from burning onto the interior of the can (Column 1 line 20-24). Even though Smith does not disclose inverting the can before retorting one of ordinary skill in the art could easily rearrange the known steps and still achieve similar results. .
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Virassamy FR 2577389 in view of Fee US 2006/0105084 in view of Glicksman et al. US 3,881,031 in view of Martinez et al. US 2008/0003270 in view of May US 2002/0090432 in view of Dupont et al. US 2001/0041202 in view of Tonner et al. US 4,262,027 and further in view of Palmer US 3,808,340.
Regarding claim 16, Modified Virassamy discloses first filling the can with the meat emulsion, and discloses adding the flowable sol onto the portion of the meat emulsion and then covering the flowable sol with a remaining portion of the meat emulsion (Virassamy). Further because Modified Virassamy desires to have a completely covered core, providing an additional layer of the meat emulsion after dispensing the flowable sol would have been obvious to one having ordinary skill in the art for the purpose of ensuring that the flowable sol remained completely encased.
As further support, Palmer discloses that to achieve a core encased within a cover layer, a thin layer of coating material is deposited onto a belt and individual core pieces are dropped on to the layered coating material. After the core has been deposited, a second layer of coating material (same as the first coating material) is deposited in such a manner as to overlay the core particles (Column 6, Example 5, lines 41-45). Since Modified Virassamy and Palmer are in the same field of endeavor, such as composite pet food products comprising a core completely surrounded by a cover . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 8, 23 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 14807383 (‘383) in view of Fee US 2006/0105084 in view of Virassamy FR 2577389 in view of Martinez et al. US 2008/0003270 in view of May US 2002/0090432.
Regarding claims 1 and 23, ‘383 discloses a canned food product comprising a meat emulsion that completely encloses a gravy (claim 20) 
Claims 1 and 23 differs from ‘383 in the recitation that the gravy is specifically a flowable sol having a creamy appearance and comprising at least one hydrocolloid selected from the group consisting of guar, carboxy methyl cellulose, agar agar, gum Arabic, locust bean gum, cassia, acacia, alginate carobe, xanthan and konjac.
Fee discloses a method for making a packaged food product comprising forming a gravy (‘084, [0002], [0010], [0029]). Fee discloses a common composition for the gravy included in a packaged retorted pet food (‘084, [0031]) consists essentially of water, starch and a gum and discloses possible gums include xanthan and guar ([0018], Table 2, [0029]). It would have been obvious to one of ordinary skill in the art to modify the gravy of ‘383 to comprise xanthan or guar as taught by Fee as it would have been obvious to one of ordinary skill in the art to look to known gravy compositions for similar types of products and utilize the known gravy composition based on its suitability for its intended use, as the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144.07). 
Fee additionally discloses that it is common to make a canned food product comprising a sauce such as a runny gravy or a gel with a meat composition (‘084, [0002], [0017], [0018]). Stated somewhat differently Fee teaches that it is common practice to modify a sauce to be either a runny gravy or gel. It would have been obvious to one of ordinary skill in the art to modify the gravy of ‘383 in view of Fee to be a flowable sol as additionally taught by Fee as it was common in the art to modify a sauce provided with a meat composition in a package to be retorted to be a flowable sol. 
Claims 1 and 23 differs from ‘383 in view of Fee in the recitation that the hydrocolloid dispersion has a creamy appearance.
Virassamy discloses a product of comminuted meat provided with an inner garnish which has a creamy appearance (creamy consistency) (‘389, Abstract), the creamy inner garnish is completely encased by comminuted meat (‘389, Fig. 1). Furthermore, Virassamy teaches that the inner garnish completely encased by 
Claims 1 and 23 differs from ‘383 in view of Fee in view of Virassamy in the recitation that the meat emulsion comprises a fibrillar protein from at least one source selected from the group consisting of bovine, equine, ovine, avian, porcine, caprine, and piscine.  
Martinez teaches a method for making a chewable and/or edible product for pets and animals that can be supplied to the animal as a dry, semi-wet or wet product that can exist in many different forms with a desired texture (‘270, Pg. 2, Paragraph [0011]). Martinez discloses that in order to increase the nutritional value the pet food product can include one or more non-collagenous proteins, combined with collagen in any combination and proportion, the non-collagenous proteins are selected from among proteins of animal origin, preferably myosin and actin (‘270, Pg. 5 Paragraph [0063]). Since suitable fibrillar proteins of the invention (as disclosed by the applicants’) include myosin, actin, actomyosin, collagen and mixtures thereof, and Martinez discloses including myosin, and actin as additives for a food product to increase the nutritional value of the product, Martinez teaches one having ordinary skill in the art that fibrillar proteins such as myosin, and actin can be included in the composition of the meat 
Claims 1 and 23 differ from 383 in view of Fee in in view of Virassamy in view of Martinez in the recitation that the meat emulsion specifically comprises a polysaccharide selected from the group consisting of starch and a gum. 
May teaches a canned food product comprising a meat emulsion and that suitable ingredients for forming a meat emulsion for pet food include gum ([0048]), therefore the modification of the meat emulsion of 383 in view of Fee in view of Virassamy in view of Martinez to specifically comprise gum as taught by May is seen to be an obvious modification, since it would have been obvious to one of ordinary skill in the art to use known techniques to improve similar products in the same way with a reasonable expectation of success. 
Further regarding the meat emulsion containing all the protein of the canned food product, since the combination of references teaches that the meat emulsion is the only source of protein, the combination of references is seen to teach that the meat emulsion contains all the protein of the canned/retorted food product.
Regarding claims 7 and 26, Modified ‘383 discloses that the at least one hydrocolloid in the flowable sol comprises guar (‘084, Table 2, [0029]) and the at least one polysaccharide in the meat emulsion comprises carobe (locust bean gum) (it is noted that carob gum is also referred to as locust bean gum) (‘432, [0048]).
Regarding claim 8, Modified ‘383 disclose that the product is a canned companion animal food product (‘383, claim 11).
Claims 9, 10, 13, 14, 15, 17, 20, 21, 22 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 21 of copending Application No. 14807383 (‘383) in view of Fee US 2006/0105084 in view of Virassamy FR 2577389 in view of Martinez et al. US 2008/0003270 in view of May US 2002/0090432 in view of Glicksman et al. US 3,881,031 in view of Dupont et al. US 2001/0041202 in view of Tonner et al. US 4,262,027.
Regarding claim 9, ‘383 discloses a method for making a canned food product comprising forming a gravy (claim 1, 21), and forming a meat emulsion and filling the gravy and the meat emulsion into a can such that the meat emulsion completely encases the gravy (claim 1, 21). 
Claim 9 differs from ‘383 in the recitation that the gravy is specifically a flowable sol having a creamy appearance and comprising at least one hydrocolloid selected from the group consisting of guar, carboxy methyl cellulose, agar agar, gum Arabic, locust bean gum, cassia, acacia, alginate carobe, xanthan and konjac.
Fee discloses a method for making a packaged food product comprising forming a gravy (‘084, [0002], [0010], [0029]). Fee discloses a common composition for the 
Fee additionally discloses that it is common to make a canned food product comprising a sauce such as a runny gravy or a gel with a meat composition (‘084, [0002], [0017], [0018]). Stated somewhat differently Fee teaches that it is common practice to modify a sauce to be either a runny gravy or gel. It would have been obvious to one of ordinary skill in the art to modify the gravy of ‘383 in view of Fee to be a flowable sol as additionally taught by Fee as it was common in the art to modify a sauce provided with a meat composition in a package to be retorted to be a flowable sol.
Claim 9 differs from ‘383 in view of Fee in the recitation that the hydrocolloid dispersion/flowable sol has a creamy appearance. 
Virassamy discloses a product of comminuted meat provided with an inner garnish which has a creamy appearance (creamy consistency) (‘389, Abstract), the creamy inner garnish is completely encased by comminuted meat (‘389, Fig. 1). Furthermore, Virassamy teaches that the inner garnish completely encased by comminuted meat can have a solid, smooth creamy or liquid consistency (‘389, Abstract), stated somewhat differently Virassamy teaches a common modification to an 
Claim 9 differs from ‘383 in view of Fee in view of Virassamy in the recitation that the meat emulsion comprises a fibrillar protein from at least one source selected from the group consisting of bovine, equine, ovine, avian, porcine, caprine, and piscine. 
Martinez teaches a method for making a chewable and/or edible product for pets and animals that can be supplied to the animal as a dry, semi-wet or wet product that can exist in many different forms with a desired texture (‘270, Pg. 2, Paragraph [0011]). Martinez discloses that in order to increase the nutritional value the pet food product can include one or more non-collagenous proteins, combined with collagen in any combination and proportion, the non-collagenous proteins are selected from among proteins of animal origin, preferably myosin and actin (‘270, Pg. 5 Paragraph [0063]). Since suitable fibrillar proteins of the invention (as disclosed by the applicants’) include myosin, actin, actomyosin, collagen and mixtures thereof, and Martinez discloses including myosin, and actin as additives for a food product to increase the nutritional value of the product, Martinez teaches one having ordinary skill in the art that fibrillar proteins such as myosin, and actin can be included in the composition of the meat emulsion to increase the nutritional value of the product. Martinez discloses that the non-collagenous proteins are selected from proteins among animal origin ([0063]-0064]), and therefore Martinez is seen to teach providing fibrillar protein from the recited 
Claim 9 differs from 383 in view of Fee in view of Virassamy in view of Martinez in the recitation that the meat emulsion specifically comprises a polysaccharide selected from the group consisting of starch and a gum. 
May teaches a canned food product comprising a meat emulsion and that suitable ingredients for forming a meat emulsion for pet food include gums ([0048]), therefore the modification of the meat emulsion of 383 in view of Fee in view of Virassamy in view of Martinez to specifically comprise gum as taught by May is seen to be an obvious modification, since it would have been obvious to one of ordinary skill in the art to use known techniques to improve similar products in the same way with a reasonable expectation of success. 
Claim 9 differs from‘383 in view of Fee in view of Virassamy in view of Martinez in view of May in the recitation that the method of forming the hydrocolloid dispersion specifically comprises heating the water and dispersing the at least one hydrocolloid in the heated water.
Glicksman teaches forming a hydrocolloid dispersion (gravy) by blending starch, gum and warm water and heating and stirring the mixture (col. 3, lines 29-34). It would have been obvious to one of ordinary skill in the art to modify the method forming the 
Claim 9 differs from ‘383 in view of Fee in view of Virassamy in view of Martinez in view of May in view of Glicksman in the recitation that the method of forming the meat emulsion specifically includes crushing a meat and a fish into chunks, grinding and extruding the chunks through die plates to form an extrudate, mixing the extrudate with water and gum in a mixer while applying steam injection to form a homogenous mixture and subjecting the homogenous mixture to an emulsifier device to form the meat emulsion. 
Dupont discloses that forming the meat emulsion comprises comminuting meat material from any suitable animal, bird or fish ([0028]) and therefore is seen to teach crushing a meat and a fish into chunks, as well as grinding, mixing the comminuted material with water and gums in a mixer while applying steam injection to form a homogenous mixture ([0029]-[0031]) and subjecting the homogenous mixture to an emulsifier device to form the meat emulsion ([0031]). 
Tonner teaches a method of forming a meat emulsion product including grinding and extruding meat thought a die prior to combining the extrudate with the remainder of the ingredients in a mixer to form an emulsion (col. 10, lines 27-32). 
It would have been obvious to one of ordinary skill in the art to modify the method of forming the meat emulsion of ‘383 in view of Fee in view of Virassamy in view of 
Further regarding the meat emulsion containing all the protein of the canned food product, since the combination of references teaches that the meat emulsion is the only component which comprises protein, the combination of references is seen to teach that the meat emulsion contains all the protein of the canned food product.
Regarding claim 10, ‘383 in view of Fee in view of Virassamy in view of Martinez in view of May in view of Glicksman and further in view of Dupont in view of Tonner discloses the method further comprises hermetically sealing the cans after the filling and before the retorting (‘202, [0049], [0063]).
Regarding claim 13, ‘383 in view of Fee in view of Virassamy in view of Martinez in view of May in view of Glicksman and further in view of Dupont in view of Tonner disclose that the can is retorted at a temperature of about 121 °C to about 126 °C for about 25 to about 50 minutes (‘383, claim 5, claim 21).
Regarding claim 14, ‘383 in view of Fee in view of Virassamy in view of Martinez in view of May in view of Glicksman and further in view of Dupont in view of Tonner necessarily teach the method further includes cooling the can (‘202, [0031]).
Regarding claim 15, ‘383 in view of Fee in view of Virassamy in view of Martinez in view of May in view of Glicksman and further in view of Dupont in view of Tonner necessarily teach the method further includes cooling the can to room temperature (‘202, [0031]).
Regarding claim 17, ‘383 in view of Fee in view of Virassamy in view of Martinez in view of May in view of Glicksman and further in view of Dupont in view of Tonner disclose that the step of filling the can with the flowable sol and filling the can with the meat emulsion comprises delivering the meat emulsion to the can and injecting the flowable sol into the meat emulsion (dispensing meat into the can… dispensing gravy into the meat emulsion from a nozzle...removing the nozzle from within the can and the meat emulsion completely encloses the gravy) (claim 1).
Regarding claim 20, claim 20 is rejected for the same reasons given for claim 9.
Regarding claim 21, ‘383 in view of Fee in view of Virassamy and further in view of Dupont in view of Martinez in view of May in view of Glicksman and further in view of Dupont in view of Tonner disclose that the product is a canned companion animal food product (‘383, claim 11).
Regarding claim 22, claim 22 is rejected for the same reasons given above as for claim 9.
Regarding claim 24, ‘383 in view of Fee in view of Virassamy in view of Martinez in view of May in view of Glicksman and further in view of Dupont in view of Tonner discloses that the at least one hydrocolloid in the flowable sol comprises guar (‘084, Table 2, [0029]) and the at least one polysaccharide in the meat emulsion comprises 
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 21 of copending Application No. 14807383 (‘383) in view of Fee US 2006/0105084 in view of Virassamy FR 2577389 in view of Martinez et al. US 2008/0003270 in view of May US 2002/0090432 in view of Glicksman et al. US 3,881,031 in view of Dupont et al. US 2001/0041202 in view of Tonner et al. US 4,262,027 and further in view of A Complete Course in Canning and Smith et al. US 3,532,049.
Regarding claim 12, Modified ‘383 does not disclose inverting the can before retorting. 
A Complete Course in Canning discloses inverting the canned meat product prior to retorting to agitate the contents and help improve the rate of heat penetration (P. 354: Processing, Paragraph 1). Since Modified ‘383 and A Complete Course in Canning are in the same field of endeavor such as processing procedures for canned meat products it would have been obvious to one of ordinary skill in the art to invert the product of Modified ‘383 to quickly and evenly sterilize the contents of the can.
As further support, Smith teaches inverting the can during the retorting process to agitate the contents of the can and help accelerate diffusion of heat as well as help prevent contents from burning onto the interior of the can (Column 1 line 20-24). Even though Smith does not disclose inverting the can before retorting one of ordinary skill in the art could easily rearrange the known steps and still achieve similar results. Since Modified ‘383 and Smith both disclose methods for processing canned food .
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
The declaration under 37 CFR 1.132 filed 06/01/2021 is insufficient to overcome the rejection of claims 1, 9 and 23 based upon Virassamy as set forth in the last Office action because: the Examiner has used 716.01 (c) to consider to declaration and while the opinions expressed in the declaration have been carefully considered they have not been found persuasive. 
Applicant argues that a person skilled in the art without hindsight would not have attempted to modify the products and processes of Virassamy to arrive at the claimed inventions, and the skilled person would not have expected such an attempt to be successful.   
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the motivation to combine the references can be derived from the 
Applicant argues that Virassamy generally discloses cooking but does not suggest the product could be successfully subjected to retorting and does not indicate that its product could be subjected to retorting while keeping the filling completely encased. Applicant argues that the inner phase of Dupont is not completely encased by the outer phase and therefore does not suggest that the product of Virassamy could be successfully retorted. 
While Virassamy does not teach retorting, Virassamy discloses that the sauce within the product remains inside during cooking (‘389, Google Patents Translation, Pg. 2), thus there is some reasonable expectation of success, and no factual evidence has been provided that the product of Virassamy could not keep the filling completely encased when subjected to retorting (MPEP 716.(C)). “Obviousness does not require absolute predictability, however, at least some degree of predictability is required.” (MPEP 2143.02). 
Applicant argues that the claimed inventions were based on the development of a specific gravy with specific hydrocolloids that achieves a filling able to stay in the middle of a matrix through retorting.
It is noted that the composition of the flowable sol has been broadened and no specific composition has been claimed, as claimed it is noted that the flowable sol is the same gravy composition taught by the prior art useful in retorted foods. 
Applicant's arguments filed 06/01/2021 have been fully considered but they are not persuasive. 
Applicant argues that as set forth in the declaration the prior art references alone or in combination do not render obvious the claimed invention. Applicant argues that the key inquiry is whether the skilled person would have been motivated without hindsight to modify or combine the cited references to arrive at the claimed invention and also would have had a reasonable expectation of success.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the motivation to combine the references can be derived from the prior art. Virassamy broadly teaches a method for manufacturing a product but not get into specifics regarding any preservation steps for the product, thus one of ordinary skill in the art in improving upon the product of Virassamy would have been motivated to consider the teachings of references directed to similar types of food products, such as the teachings of Dupont, in order to improve the food product by providing the product with an extended shelf life which would not require refrigeration. Regarding the filling composition of Virassamy, since Virassamy does not limit the particular composition of the sauce/filling and only desires the inner garnish to be a food substance which may having a creamy and liquid consistency (abstract, claim 1) (‘389, Google Patents Translation), one of ordinary skill in the art would have had motivation to seek out known sauce compositions for inclusion as the sauce of Virassamy. Fee teaches a desirable sauce composition for garnishing meat and one of ordinary skill in the art would have had motivation to modify the sauce of Virassamy to be a runny gravy as taught by Fee since it was a desirable sauce combination with meat and since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144.07).
Further regarding the reasonable expectation of success, while Virassamy does not teach retorting, Virassamy discloses that the sauce within the product remains 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316.  The examiner can normally be reached on M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792